 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10
         JOSHUA N. DELEON,                                      CASE NO. 19-5424 RJB-JRC
11
                                     Petitioner,                ORDER ON APPLICATION TO
12               v.                                             PROCEED IN FORMA PAUPERIS
13       JEFFREY A. UTTECHT,
14                                   Respondent.

15

16           THIS MATTER comes before the Court on the Petitioner’s Motion for Permission to

17   Appeal In Forma Pauperis (“IFP”). Dkt. 18. The Court has considered the motion and

18   remaining file.

19           In this 28 U.S.C. § 2254 habeas corpus petition, the Petitioner challenges a state court

20   conviction, by guilty plea, of rape of a child in the first degree, child molestation in the first

21   degree and second degree, and the resulting May 11, 2018 sentence. Dkt. 1. His direct appeal is

22   pending in the Washington Court of Appeals Div. II. Washington v. DeLeon, Washington Court

23   of Appeals Div. II case number 51934-8-II. On September 12, 2019, a Report and

24   Recommendation was filed, recommending that this petition be denied without prejudice for


     ORDER ON APPLICATION TO PROCEED IN FORMA PAUPERIS - 1
 1   failing to exhaust state court remedies on any of the claims. Dkt. 14. On October 21, 2019 the

 2   undersigned adopted the Report and Recommendation, dismissed the case without prejudice, and

 3   denied the certificate of appealability. Dkt. 16.

 4          On November 24, 2019, the Petitioner filed the instant motion to proceed IFP on appeal

 5   (Dkt. 18) and a notice of appeal (Dkt. 19).

 6          Motion to Proceed IFP on Appeal. A motion to proceed IFP on appeal must be filed in

 7   the district court. See Fed. R. App. P. 24. A review of the documentation petitioner has

 8   submitted shows that he is unable to pay the filing fee at this time. The motion to proceed IFP

 9   on appeal (Dkt. 18) is GRANTED.

10          IT IS SO ORDERED.

11          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

12   to any party appearing pro se at said party’s last known address.

13          Dated this 3rd day of December, 2019.

14

15                                         A
                                           ROBERT J. BRYAN
16
                                           United States District Judge
17

18

19

20

21

22

23

24


     ORDER ON APPLICATION TO PROCEED IN FORMA PAUPERIS - 2
